Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 25 April 2019
ALLOWABLE SUBECT MATTER 
Claim 3, 7-10, 13, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6,11-12,14-16,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (US PG PUB No. 20180253254).
As per claim 1/11/20, a method for storing data by a storage service having persistent storage, the method comprising:
determining a block identifier (block ID) based on data of a block to be written to the persistent storage (see FIG 11: 1102 and [0079]);
[The key is taken as a block ID as recited in the claims.] 
determining a sublist based on a first portion of the block ID (see FIG 11: 1104 and [0081]);
[Collection group is taken as a sublist as recited in the claims.]  
writing the block of data to the persistent storage at a physical block address of the persistent storage (see FIG 11: 1112);
adding a mapping of the block identifier to a map fragment associated with the sublist, wherein the mapping maps the block identifier to the physical block address (see FIG 11: 1116);
updating a filter associated with the map fragment and the block ID, the filter and the map fragment indexed by the sublist into a search data structure (see FIG 11: 1118);
determining whether the map fragment is full (see [0109]); 
in response to determining that the map fragment is full, writing the map fragment and filter to the persistent storage (see FIG 2: 202 and  [0031]: “A flush criterion associated with flushing the new deduplication data entries stored in the current data structure to persistent storage is determined to have been met. For example, the flush criterion is the current data structure being full of the new deduplication data entries.”)
As per claim 2/12, the method of claim 1, 
wherein the filter is a Bloom filter (see FIG 3: 114, “Bloom Filter for Current Delta Page”) and wherein the data block is written to a segment of the persistent storage (see FIG 3: 116, “Persistent Delta Page 1”), and the mapping fragment and the Bloom filter are written to the segment of the persistent storage (see [0098])
As per claim 4/14, the method of claim 1, 
further comprising adding the sublist to the map fragment (see FIG 11: 1118).

further comprising associating a drive address of the map fragment written to the persistent storage to the filter of the sublist, wherein the filter is a Bloom filter (see [0072]).
As per claim 6/16, the method of claim 1
 wherein the search data structure is a binary retrieval tree (see [0067])
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137